                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RLI INSURANCE COMPANY,
                                   4                                                    Case No. 19-cv-02022-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                     SECOND PRETRIAL
                                   6                                                    PREPARATION ORDER (CIVIL)
                                         LANGAN ENGINEERING,
                                   7     ENVIRONMENTAL, SURVEYING
                                         AND LANDSCAPE ARCHITECTURE,
                                   8     D.P.C., et al.,
                                   9                   Defendants.

                                  10
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  11

                                  12   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
Northern District of California
 United States District Court




                                  13   DESIGNATION OF EXPERTS: November 16, 2020; REBUTTAL: December 4, 2020;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  14
                                       EXPERT DISCOVERY CUTOFF is: January 15, 2021.
                                  15

                                  16   DISPOSITIVE MOTIONS SHALL be filed by; February 26, 2021;
                                            Opp. Due: March 12, 2021; Reply Due: March 19, 2021;
                                  17        and set for hearing no later than April 2, 2021 at 10:00 AM.

                                  18   PRETRIAL CONFERENCE DATE: May 18, 2021 at 3:30 PM. All Pretrial paperwork due
                                       by May 4, 2021.
                                  19

                                  20   TRIAL DATE: June 1, 2021 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  21

                                  22   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                  23
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                  24   action.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/24/2020                            ____________________________________
                                                                                     SUSAN ILLSTON
                                  27                                                 United States District Judge

                                  28
